Citation Nr: 0943200	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-25 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for left knee disorder, 
including as secondary to service-connected low back 
disorder.

2.  Entitlement to service connection for right knee 
disorder, including as secondary to service-connected low 
back disorder.

3.  Entitlement to service connection for diabetes mellitus 
due to herbicides exposure.

4.  Entitlement to an increased rating for low back disorder, 
currently evaluated as 20 percent disabling.

5.  Entitlement to a compensable rating for residuals of 
laceration of 2nd, 3rd, and 4th, digits of the left (minor) 
hand.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 
1970 and from April 1972 to August 1984.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Wilmington, Delaware, which-in pertinent part, denied the 
claims noted on the cover sheet.

A July 2006 rating decision denied service connection for 
post-operative colon cancer and for prostate cancer 
residuals, and the Veteran timely appealed the decision.  A 
statement of the case was issued in February 2009.  There is 
nothing in the claims file to indicate he did not receive it, 
or any evidence the U.S. Postal Service returned it to VA as 
undeliverable.  Neither is there any record of the Veteran 
having submitted a substantive appeal in response to the 
statement of the case.  Thus, that issue is not before the 
Board and will not be discussed in the decision below.  See 
38 C.F.R. § 20.200 (2009).

In the decision below, the Board decides the increased rating 
claim related to the Veteran's left-hand fingers; but, for 
the reasons addressed in the REMAND portion of the document 
below, the remaining issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Neither the 2nd, 3rd, nor 4th, finger of the Veteran's left 
(minor) hand manifest with any ankylosis; and neither does 
the index nor long finger manifest with limitation of motion 
with a gap of one inch or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or extension limited by more 
than 30 degrees.


CONCLUSION OF LAW

The requirements for a compensable evaluation for residuals 
of laceration of the 2nd, 3rd, and 4th, digits of the left 
(minor) hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5222, 5229 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
September 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  An April 2006 letter 
reiterated the above information and also provided adequate 
notice of how disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, following issuance of the April 2006 
letter, the claim was reviewed on a de novo basis, as shown 
in the May 2009 supplemental statement of the case.  Thus, 
any timing-of-notice error was cured and rendered harmless.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While the Veteran 
may not have received full notice prior to the initial 
decision, after notice was provided, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim via the presentation of pertinent evidence and 
testimony.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, an October 1985 rating decision granted service 
connection for the residuals of the laceration of the 
affected fingers of the left hand and assigned a 
noncompensable evaluation, effective August 1984.  As already 
noted, the rating has remained noncompensable to date.  The 
RO received the Veteran's current claim for an increased 
rating in April 2003.

The Veteran's affected fingers of the left hand are rated 
analogously under Diagnostic Code 5222 for favorable 
ankylosis of three digits of one hand.  See 38 C.F.R. 
§ 4.71a.  These codes provide for a 30 percent rating for 
favorable ankylosis of the index, long, and ring finger, of 
the dominant hand, and 20 percent rating for the minor hand.  
Id.  The Board also considers Diagnostic Code 5229 
potentially applicable to the Veteran's left hand disability.  
It provides for a 10 percent rating for limitation of motion 
of the index or long finger with a gap of one inch or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or 
extension limited by more than 30 degrees.  Id.

The October 2004 examination report notes no specific 
complaints from the Veteran as concerns his fingers.  
Physical examination of the hands revealed no swelling, 
redness, pain, or crepitus.  Abduction and adduction of the 
fingers and thumbs were normal.  Opponens movements of the 
thumbs were normal, and the metacarpophalangeal, proximal 
interphalangeal, and distal interphalangeal joints, 
manifested full flexion and extension with restriction or 
pain.  The examiner noted the laceration healed 
appropriately, and the Veteran's left hand did not manifest 
pain, weakness, stiffness, or swelling.  Range of motion was 
full and pain free.

In light of the above clinical findings on objective 
examination, there simply is no factual basis for a 
compensable evaluation of the left hand laceration residuals.  
Thus, the Veteran's left hand laceration residuals more 
nearly approximate a noncompensable evaluation.  38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5222, 
5228.  A higher rating is not appropriate, as none of the 
criteria for a compensable rating have been met or 
approximated for the current rating period.  The benefit 
sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999). 
ORDER

Entitlement to a compensable evaluation for residuals of 
laceration of the 2nd, 3rd, and 4th, digits of the left (minor) 
hand is denied.


REMAND

The rating criteria for spine disorders were initially 
changed, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (2002).  This change only impacted the evaluation of 
intervertebral disc syndrome under Diagnostic Code 5293.  The 
other spine rating codes were not affected.  The Veteran's 
current claim was received in April 2003-well before the 
effective date of the current spine rating criteria of 
September 26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 
2003).

The January 2005 rating decision only considered the 
Veteran's low back claim under the current criteria.  Neither 
the decision nor the statement of the case informed him of 
the prior criteria or considered whether the prior criteria 
were more favorable to his claim.  Thus, the Veteran is 
entitled to consideration under those criteria.

The Board notes the Veteran asserted in an April 2006 
statement (VA Form 21-4138) that he also claimed service 
connection for his bilateral knee disorder as secondary to 
his service-connection low back disorder.  The examiner at 
the October 2004 examination was not asked to opine on any 
medical linkage, as the Veteran had not then asserted service 
connection on a secondary basis.  A medical nexus opinion is 
needed for an informed appellate review.

The Veteran's service treatment records associated with his 
initial tour of active service in the U.S. Air Force are of 
record but not his personnel records.  He was assigned as a 
postal worker during that term of service.  He claims he 
volunteered for temporary duty on postal trips from Japan to 
Vietnam, and that is how he was exposed to herbicides.  His 
Air Force service personnel records would be helpful to the 
Board's appellate review of this claim.
Accordingly, the case is REMANDED for the following action:

1.  AMC/RO should Inform the Veteran of 
the spine rating criteria in effect prior 
to September 26, 2003.

2.  AMC/RO should ask the National 
Personnel Records Center to provide the 
Veteran's U.S. Air Force service personnel 
records, to include all performance 
reports extant.  All efforts to obtain 
these records should be fully documented 
in the claims file.

3.  AMC/RO should contact the Veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for his low back and 
bilateral knee disorders since May 2009, 
the date of the last supplemental statement 
of the case.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

4.  After the above is complete, regardless 
of whether additional records are obtained, 
The Veteran should be afforded a VA 
orthopedic examination by an appropriate 
examiner to determine the current severity 
of his low back disorder.  The claims 
folder should be made available to the 
examiner for review as part of the 
examination.  The service treatment records 
are voluminous; so AMC/RO should endeavor 
providing the claims file to the designated 
examiner at least a day prior to the 
scheduled date.

Aside from addressing the range of motion 
of the low back, the examiner is requested 
to specifically address the extent, if any, 
of functional loss of use of the low back 
due to pain/painful motion, weakness or 
premature fatigability, incoordination, 
limited or excess movement, etc., including 
at times when the Veteran's symptoms are 
most prevalent - such as during flare-ups 
or prolonged use.  And if possible, these 
findings should be portrayed in terms of 
degrees of additional loss of motion.

Request the examiner to also examine the 
Veteran's knees and, based on the clinical 
findings and review of the claims file, to 
opine whether there is at least a 50-50 
probability the Veteran's currently 
diagnosed disorders of the right and left 
knees are causally linked to the instances 
documented in the U.S. Coast Guard service 
treatment records.  If the answer is No, is 
there at least a 50-50 probability the 
Veteran's currently diagnosed low back 
disorder is the etiology for his currently 
diagnosed right and/or left knee disorders.

If the examiner opines there is less than a 
50-50 probability of a medical linkage 
between the Veteran's low back disability 
and his right and left knee disorders, does 
the low back disorder aggravate either or 
both knees-that is, chronically worsens 
them.  If so, the degree of the aggravation 
should be stated-preferably in terms of 
percentage.  The reasons and bases for all 
opinions should be fully explained.

5.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has 
been completed, AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, AMC/RO must implement 
corrective procedures at once.

7.  Then readjudicate the Veteran's claims 
in light of the additional evidence 
obtained.  The back claim is to be reviewed 
under the prior and current spine criteria.  
If either claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the


 matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


